Citation Nr: 0110566
Decision Date: 04/11/01	Archive Date: 05/21/01

DOCKET NO. 96-02 593               DATE APR 11, 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Boston, Massachusetts

THE ISSUE

Entitlement to service connection for an acquired psychiatric
disorder, to include a post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel

INTRODUCTION

The veteran had active service in the United States Navy from
February 1966 to October 1969. This appeal arises from an August
1995 rating decision, which denied entitlement to service
connection for PTSD. The veteran was accorded a hearing before a
hearing officer at the RO in May 1996, and a copy of the transcript
of the hearing has been added to the claims folder. The Board of
Veterans' Appeals (Board) remanded this appeal to the RO in March
1999.

REMAND

Service connection for PTSD requires: (1) medical evidence
establishing a diagnosis of the condition, (2) credible supporting
evidence that the claimed inservice stressor actually occurred, and
(3) a link, established by medical evidence, between current
symptomatology and the claimed inservice stressor. If the evidence
establishes that the veteran engaged in combat with the enemy and
the claimed stressor is related to that combat, in the absence of
clear and convincing evidence to the contrary, and provided that
the claimed stressor is consistent with the circumstances,
conditions, or hardships of the veteran's service, the veteran's
lay testimony alone may establish the occurrence of the claimed in-
service stressor. 38 U.S.C.A. 1154(b) (West 1991); 38 C.F.R.
3.304(f) (2000).

If VA determines either that the veteran did not engage in combat
with the enemy or that the veteran did engage in combat, but that
the alleged stressor is not combat related, the veteran's lay
testimony, by itself, is not sufficient to establish the occurrence
of the alleged stressor. Instead, the record must contain service
records that corroborate the veteran's testimony or statements. See
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, as noted in the remand, the veteran's military
entrance examination was negative for complaints, findings, or
diagnosis of PTSD, or any other acquired psychiatric disorder. In
August 1967, the veteran was seen with complaints of chest

2 -

pain. The examiner indicated that the etiology of the chest pain
was probably psychogenic, and the pain was thought to be related to
the veteran's nervous complaints. The veteran's military separation
examination was negative for clinical documentation of an acquired
psychiatric disorder.

The veteran's service personnel records indicate that he served
aboard the destroyer USS Leonard F Mason (DD-852), from July 1967
until March 1969. As the Board noted in the March 1999 remand, the
destroyer to which the veteran was assigned was probably on station
in the Gulf of Tonkin for a period of this time. The veteran served
aboard the USS New Jersey (BB-62), from March 1969 until his
discharge from service. His Form DD-214 ("Armed Forces of the
United States Report of Transfer or Discharge") shows that he was
awarded the Navy Unit Commendation Ribbon, as well as the Vietnam
Service Medal with three bronze stars, and the Vietnam Campaign
Medal with device.

A VA hospital discharge summary, reflecting medical treatment of
the veteran from January 1977 to February 1977, includes a
diagnosis of migraine syndrome. The summary further indicated that,
during the veteran's hospitalization, it became apparent that he
had many, underlying psychological problems.

In a letter, dated in February 1995, the veteran's representative
indicated that the veteran was a patient at the VA Medical Center
in Togus, Maine (Togus VAMC), undergoing treatment for PTSD.

The veteran was accorded a VA psychiatric examination in March
1995. Following mental status evaluation, the examiner's diagnoses
included.PTSD. In the report of the examination, it was noted that
the veteran had brought, with him records of his outpatient medical
treatment for depression and PTSD at Togus VAMC. It was also
indicated that the veteran was a VA employee, and that he had
participated in the employee assistance program at Togus VAMC.
Records of the foregoing VA medical treatment of the veteran for
PTSD at Togus VAMC have not been associated with the claims folder
and should be obtained.

3 -

In a handwritten statement associated with the claims folder in
June 1995, the veteran described two stressful events. He indicated
that, while serving aboard the USS Leonard F Mason, the destroyer
went aground near the demilitarized zone off the coast of Vietnam.
An accompanying Australian destroyer pulled the USS Leonard F Mason
free. The veteran stated that, during "general quarters", while his
ship was listing to one side, and during a period of total
darkness, he attempted to make his way to his duty station. The
ship was under attack in the form of small arms fire from
Vietnamese junks (boats). In a second incident, the veteran's ship
was trailing an aircraft carrier. He retrieved a downed pilot from
the water and he stated that, when the pilot was pulled from the
water, his legs were missing. The veteran believed that this was
due to shark attack.

At a hearing in May 1996, before a hearing officer at the RO, the
veteran testified that, at the time he retrieved the remains of a
pilot from the water, he was a boatswain's mate. He stated that he
subsequently requested and was assigned to duty as a ship's store
operator so that he could avoid similar incidents in the future. He
also indicated that he thought that the incident involving the
downed pilot whose remains he retrieved from the water occurred in
July or August of 1968. He recalled seeing the name "Bill" on the
pilot's flight jacket, but the veteran could not recall the pilot's
full name. The veteran testified that, in the episode in which his
ship ran aground, an entire side of the vessel was full of bullet
holes from enemy small arms fire, and the destroyer subsequently
put in to the port of Yokosuka, Japan for repairs. He indicated
that two people on his ship were wounded, and that one of them
eventually died. He could not recall the names of the casualties.

As the Board observed in the remand, correspondence dated in
September 1996 reflects that the veteran was attempting to obtain
a copy of the ship's log for the USS Leonard F Mason. Some of the
events which the veteran has cited appear to be capable of
verification, particularly with the use of a copy of the relevant
portions of the ship's log. Accordingly, the remand directed the RO
to obtain a copy of the ship's log for the USS Leonard F Mason for
the period from July 1967 to March 1969. The remand instructed the
RO to inquire of the veteran as to whether he had been able to
obtain a copy of the ship's log. If not, the RO was to contact the
United States Navy to obtain the log. If the ship's log was not
obtained,

4 -

an explanation of the reasons for the failure to obtain the log was
to be included in the claims folder.

Subsequent to the remand, the RO forwarded a letter to the veteran,
requesting that he send a copy of the ship's log to the RO. The
veteran did not respond to the RO's letter. Service personnel
records (including some records which were previously associated
with the claims folder) were thereafter associated with the claims
folder. Copies of histories of the USS Leonard F. Mason were also
included in the record. However, the ship's log was not obtained,
and the record does not include an explanation for the failure to
obtain the ship's log, as directed by the remand.

The record contains a medical diagnosis of PTSD. The veteran's
stressors have not yet been verified, and no medical opinion
regarding any relationship between the veteran's PTSD and the
stressors he has cited is of record. The Board acknowledges efforts
made to obtain ship histories for the USS Leonard F. Mason but, it
is believed that the ship's log would more fully document such
matters as the ship running aground and being rescued by another
ship, the ship retrieving downed pilots from the waters near
Vietnam, the ship returning to the port of Yokosuka, Japan, for
repairs after sustaining damage from enemy small arms fire, and the
names of individual officers and/or members of the crew who were
casualties. The United States Court of Appeals for Veterans Claims
(Court) has held that a remand by the Court or the Board imposes
upon VA a concomitant duty to ensure compliance with the terms of
the remand. Stegall v. Brown, 11 Vet. App. 268, 271 (1998).

The Board further notes that there has been a significant change in
the law during the pendency of this appeal. On November 9, 2000,
the President signed into law the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA). Among
other things, this law redefines the obligations of VA with respect
to the duty to assist claimants in the development of their claims.
This change in the law is applicable to all claims filed on or
after the date of the enactment of the VCAA, or filed before the
date of enactment and not yet final as of that date. Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 7,

5 -

subpart (a), 114 Stat. 2096, 2099-2100 (2000). See also Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED to the RO for the following:

1. The RO should contact the veteran and request that he furnish
the names and addresses of, and dates of treatment by, all medical
providers for his PTSD, including medical treatment at the VA
Medical Center in Togus, Maine. Any necessary releases for the
furnishing of private medical records should be obtained. All
records of medical treatment identified must be associated with the
claims folder.

2. The RO should contact the Department of the Navy to obtain a
copy of the ship's log for the USS Leonard F. Mason (DD-852) for
the period from July 1967 to March 1969, for association with the
claims folder. If a copy of the ship's log for the above referenced
period cannot be obtained, an explanation for the failure to obtain
the log must be included in the claims folder. In that event, the
RO should attempt independent verification with the appropriate
military department of the stressors cited by the veteran to
include: (a) an episode in which the USS Leonard F Mason ran
aground of the coast of Vietnam, sustained damage due to enemy
small arms fire, and was pulled free by an Australian destroyer,
and (b) an episode in which the veteran retrieved the remains of a
downed pilot from the water. The RO should also attempt to verify
through the Department of the Navy on what event(s) the award of
the Navy Unit Commendation Ribbon was predicated.

6 -

3. If verification of the aforementioned stressor(s) is received,
the RO should schedule the veteran for an examination by a VA
psychiatrist to determine the nature and etiology of the current
acquired psychiatric disorder. The examiner must be instructed that
only an event which has been verified may be considered for the
purpose of determining whether exposure to such stressor in service
has resulted in PTSD. All clinical findings must. be reported in
detail. The examiner must review the claims folder and a copy of
this remand in connection with the examination and state in the
examination report that the review has been accomplished. If a
diagnosis of PTSD is deemed appropriate, the examiner should
comment upon the link between the current symptomatology and the
veteran's verified stressor(s).

4. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the aforementioned development
action has been completed, to include obtaining all records,
responses, and medical comments and opinions requested.

5. The RO should then review the claim of entitlement to service
connection for PTSD to determine whether the claim may be granted.
If the claim remains denied, the veteran and his representative
should be furnished an appropriate supplemental statement of the
case and given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.
The appellant need take no action unless otherwise notified. The
purpose of this remand is to procure clarifying data and to comply
with recently enacted legislation.

7 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court., See M21-1, Part IV, paras. 8.44-8.4 5 and
38.02-38-03.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

8 - 



